Citation Nr: 1538507	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (type II).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

5.  Entitlement to service connection for a residual scar of the penis/groin region.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include schizophrenia and/or a cognitive disorder.  

8.  Entitlement to an initial, compensable evaluation for left wrist scar.

9.  Entitlement to an initial, compensable evaluation for left distal leg scar.  

10.  Entitlement to an initial, compensable evaluation for left medial thigh scar.  

11.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from December 1952 to December 1956.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters come to the Board of Veterans' Appeals (Board) on appeal following December 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
In August 2014, the Board remanded the Veteran's claims for additional development.  In April 2015, the RO issued a supplemental statement of the case (SSOC) and returned the Veteran's appeal to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served in Korea and is a recipient of the Combat Infantryman Badge (CIB).  

In November 2011, a formal finding was made regarding the unavailability of the Veteran's STRs.  Only the Veteran's December 1956 separation medical examination is available for review.  Any other STRs were believed to have been affected by the National Personnel Records Center (NPRC) fire in 1973.  The Veteran was notified that his records were unavailable in a December 2011 rating decision.  

The Veteran's records from the Social Security Administration (SSA) associated with his disability benefits from that federal agency were requested and the Veteran notified of this request.  In March 2012, the Veteran notified the RO that he did not have any SSA records.  Thereafter, also in March 2012, the RO was informed by SSA that the Veteran's records had been destroyed and were not available.  The Veteran was notified of the unavailability of any SSA records in a September 2012 rating decision.  

The Board also notes that a statement from N. A. Ortiz Valentin, MD, dated in January 2012, notes that the Veteran ". . .was diagnosed with diabetes mellitus type II as soon as he was discharged from service.  He was found to have his glucose levels high at physical exams done at a VA institution and was initiated with oral medications at that same moment."  Also, in a report of February 2015 VA diabetes mellitus examination (DBQ), the examiner noted the Veteran's report of having had diabetes mellitus since 1956, and that he began a follow up at VA beginning in 1957 or 1958.  

The Board notes that Dr. Valentin's statement and the Veteran's reported history are not necessarily supported by the medical evidence.  In this regard, neither the Veteran's December 1956 separation medical examination nor a May 1977 report of VA examination reflects a finding of diabetes mellitus.  Of note, both examinations reflect negative urinalysis glucose tests.  

Otherwise, the February 2015 VA examiner commented:

[VAMC] records file room supervisor [   ] was contacted to get Veteran's files from 1957 through 1990's, but I was informed that no records were available for those dates.  The earliest available files were from 1995-96 on, and were reviewed.  

The Board notes that the earliest VA records associated with the claims folder are dated in October 1999.  The RO does not appear to have made an attempt to obtain the VA records identified and dated prior to October 1999, nor are the earlier VA records referenced in the April 2015 SSOC.  As the Board has no way of knowing if the earlier records identified by the records file room supervisor have any relevance to the Veteran's claims on appeal, a remand is required to allow for those records to be obtained.  

In light of the above remand, it would also be helpful to the Board if an addendum opinion was obtained from the VA examiner who performed the Veteran's February 2015 VA PTSD examination.  The Board's August 2014 remand instructions requested the examiner determine if the Veteran suffered from PTSD under the "DSM-IV" criteria for that psychiatric disorder.  A review of the February 2015 VA PTSD examination reflects that the Veteran was found not to have PTSD under the "DSM-V" criteria.  While the evidence would appear to support that the VA examiner's finding would have been the same under either DSM-IV or DSM-V criteria, an addendum opinion should nonetheless be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most recent VA treatment records from the San Juan VAMC dated since December 2014.  

2.  Obtain VA treatment records from the San Juan VAMC dated from 1995 to 1999.  (See report of February 2015 VA diabetes mellitus examination in which the VA examiner notes that she was informed by the VAMC San Juan that VA records pertaining to the Veteran were available from 1995-96.  VA records associated with claims folder are dated no earlier than October 1999.)  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the electronic claims folder should be referred back to the VA examiner who conducted the February 2015 VA PTSD examination.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner is advised that the Board's August 2014 remand instructions requested examination findings and conclusions based on DSM-IV criteria and not DSM-5.  The examiner should again review her February 2015 VA examination (DBQ) and comment on whether her findings and conclusions would be different if consideration was given to the DSM-IV criteria.  If so, the examiner should specifically address any different findings and conclusions with supportive rationale.  

(The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).  Consequently, the examination should comport with DSM-IV.)

If the February 2015 VA examiner is not available to provide an addendum opinion, make arrangements for the Veteran to be re-examined.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished, if warranted. 

Following review of the electronic claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include "latent schizophrenia," and any cognitive disorders such as dementia.  

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  

If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should specifically discuss the October 2011 VA examination and the examiner's conclusions therein as well as Dr. N.A. Ortiz Valentin's January 2012 statement.  

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any combat trauma therein.  The examiner should take as conclusive fact that the Veteran was exposed to combat trauma as a result of his service in the Republic of Korea, as demonstrated by his Combat Infantryman Badge (CIB).  

For each psychiatric disorder found other than PTSD, specifically including latent schizophrenia, or any cognitive disorder (such as dementia), the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any combat trauma therein. 

The Veteran's lay statements regarding symptomatology during service and continuity of symptomatology since discharge from military service should be discussed.  The examiner should also specifically address the 1975-1976 psychiatric treatment records from Dr. E. Burgos, a treating psychiatrist (see VBMS-2/14/77 (Receipt Date); Medical Treatment Records Furnished by SSA (Document Type); as well as the October 2011 VA examiner's conclusions that the Veteran's psychiatric disorder(s) stem from a 1973 post-service motor vehicle accident/head injury rather than from service/combat trauma.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this Remand.  If any of the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




